Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

OFFICE ACTION
	This is a response to the Applicant reply/papers filed on 3/29/2021.
	New ground of rejection has been cited in this office action in view of Third-Party Submission under 37 CFR 1.290, filed on 3/17/2021.
	Claims 1- 4 and 7-16 are pending.

Double Patenting Rejection
The three terminal disclaimers (TDs) filed on 3/29/2021 are disapproved, therefore the TDs fails to overcome the Double Patenting Rejections.

The terminal disclaimers (TD) are disapproved because:
The person who signed the terminal disclaimers (only for applications filed on or after 
September 16, 2012) 
Is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08)
Failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant. (See FP 14.26.09).

(Note: POA can be given to customer number, wherein all practitioners listed under the customer number have POA. If POA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having established that the representative is a party authorized to act on behalf of the Applicant.)

The terminal disclaimer i entities a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.1 0). No additional fees required with the resubmission of the three terminal disclaimers.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 7-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being as being anticipated by the prior art of record EP 2255990A1 (Ichikawa)
Regarding claim 1, the prior art discloses:
An energy storage and management system (ESMS) for a vehicle propulsion system (fig 1, 7), the ESMS comprising (see fig 1 (and same features disclosed in fig 7)): 
A first energy storage device (MAIN BATTERY 10) and a second energy storage device (AUXILIARY BATTERY 70); 
A first charging system coupleable to an internal charging source (MOTOR  GENERATOR 30) and comprising two conversion devices (PCU 20 implemented by a combination of  a converter and an inverter (see par 37)) configured to operate in combination for simultaneously charging the first energy storage device (MAIN BATTERY 10) and the second energy storage device(AUXILIARY BATTERY 70); 
(See e.g., Ichikawa at [00371, [0040}, [0054}, [0068-0069).  The same features are disclosed in the embodiment in Fig. 7. In addition, as shown in the embodiment in Fig. 7 below, Ichikawa discloses a power line 154 that provides an alternate path for supplying regenerative electric power from motor generator 30 to auxiliary battery 70. See e.g., Ichikawa at [0116])
A second charging system coupleable to an external charging source (External power source 400) and comprising two conversion devices (POWER CONVERTER 110 and DC/DC Converter 60) configured to operate in combination for simultaneously charging the first energy storage device (MAIN BATTERY 10) and the second energy storage device (AUXILIARY BATTERY 70); 
(See e.g., Ichikawa at [0046], [0054], [0055], [0058]-[0062], [0082]-[0085].  In Fig. 2 of Ichikawa, power converter 110 comprised at least two conversion devices, including “a bridge circuits 112, 114, 116”. See e.g., Ichikawa at [0058])
Relay 150C) and a second switching device (Relay 150B) coupled to a common junction that has a common path to the first energy storage device (see Common junction/path in figure 1 below), the first switching device being coupled between the common junction and the internal charging source (MOTOR  GENERATOR 30) via a first path (see First Path in figure 1 below) that does not include the second switching device (150B), the second switching device (150B)being coupled between the common junction and the external charging source (External power source 400) via a second path (see second path in figure 1 below) that does not include the first switching device (150C); and


    PNG
    media_image1.png
    640
    911
    media_image1.png
    Greyscale

 A control system (CONTROL DEVICE 5 and MG-ECU 25) configured to: 
Selectively control operation of the first charging system (first charging system coupleable to an internal charging source (MOTOR GENERATOR 30) and comprising two conversion devices (PCU 20 implemented by a combination of a converter and an inverter (see par 37)) and the first switching device (Relay 150C)) when simultaneously charging the first MAIN BATTERY 10) and the second energy storage device (AUXILIARY BATTERY 70) from the internal charging source (MOTOR GENERATOR 30); and 
(Also see pars [0035], [0037], [0040], [0044], [0054], [0068]-[0069],

(The same features are disclosed in the embodiment in Fig. 7. In addition, in the embodiment in Fig. 7, Ichikawa discloses a power line 154 that provides an alternate path for supplying regenerative electric power from motor generator 30 to auxiliary battery 70. See e.g., Ichikawa par 0116)

Selectively control operation of the second charging system (second charging system coupleable to an external charging source (External power source 400) and comprising two conversion devices (POWER CONVERTER 110 and DC/DC Converter 60)) and the second switching device (Relay 150B) when simultaneously charging the first energy storage device (MAIN BATTERY 10) and the second energy storage device (AUXILIARY BATTERY 70) from the external charging source (External power source 400).
Also see pars [0035], [0046], [0054], [0055], [0058]-[0062], [0082]-[0085].  The same features are disclosed in the embodiment in Fig. 7,

(Claim 2) wherein the control system is further configured to close the second switching device when simultaneously charging the first energy storage device and second energy storage device from the external charging source.
(In the embodiment in Fig. 1, Ichikawa’s control system (“control device 5”) is further configured to close (“turn[]on”) the second switching device (“relay 150B”)  when simultaneously charging the first energy storage device (“main battery 10”) and the second energy storage device (“auxiliary battery 70”) from the external charging source (“external power source 400”). See e.g., Ichikawa at [0071]-[0072].  The same features are disclosed in the embodiment in Fig. 7.)

(Claim 3) wherein the control system is further configured to close the first switching device when simultaneously charging the first energy storage device and second energy storage device from the internal charging source.
In the embodiment in Fig. 1, Ichikawa’s control system (“control device 5”) is further configured to close (“turn[] on”) the first switching device (“relay 150C”) when simultaneously charging the first energy storage device (“main battery 10”) and the second energy storage device (“auxiliary battery 70”) from the external device (“external power source 400”). See e.g., Ichikawa at [0068].  The same features are disclosed in the embodiment in Fig. 7.)

(Claim 4) wherein the first energy storage device is a first battery (MAIN BATTERY 10) and the second energy storage device is a second battery (AUXILIARY BATTERY 70)

 (Claim 7) wherein the second charging system comprises a buck converter.
(In the embodiment in Fig. 1, Ichikawa’s first energy storage device (“main battery 10”) and second energy storage device (“auxiliary battery 70”) are both batteries. See e.g., Ichikawa at [0036], [0052].  The same features are disclosed in the embodiment in Fig. 7.)

(Claim 8) wherein the internal charging source comprises at least one electric motor/generator.
(In the embodiment in Fig. 1, Ichikawa’s internal charging source comprises at least one electric motor/generator (“motor generator30”). See e.g., Ichikawa at [0037], [0040].  The same features are disclosed in the embodiment in Fig. 7.)

(Claim 9) wherein the electric motor/generator is an AC motor/generator.
(In the embodiment in Fig. 1, Ichikawa’s “motor generator 30” is an AC motor/generator. See e.g., Ichikawa at [0037] (“motor generator 30 is implemented by a permanent-magnet type three-phase synchronous electric motor”).  The same features are disclosed in the embodiment in Fig. 7.)

(Claim 10) wherein the external charging source is an external AC source.
(In the embodiment in Fig. 1, Ichikawa’s external charging source (“external power source 400”) is an external AC source. See e.g., Ichikawa at [0055] (“AC voltage Vac from external power source 400”).  The same features are disclosed in the embodiment in Fig. 7.)

Monitor a temperature of the first energy storage device; 
(In the embodiment in Fig. 1, Ichikawa’s control system (“battery ECU 15”, “control device 5”) is configured to monitor a temperature (via “a temperature sensor”) of the first energy storage device (“main battery 10”). See e.g., Ichikawa at [0043] (“Battery ECU 15 manages and controls a charge/discharge state of the main battery based on a temperature sensor, a current sensor, a voltage sensor and the like, all of which are not shown but provided for main battery 10.”) emphasis added. The same features are disclosed in the embodiment in Fig. 7.)
Control operation of the first charging system based on the monitored temperature of the first energy storage device when charging the first energy storage device from the internal charging source; 
(In the embodiment in Fig. 1, Ichikawa discloses that battery ECU 15 “manages and controls a charge/discharge state of the main battery based on a temperature sensor.” See e.g., Ichikawa at [0043].  The same features are disclosed in the embodiment in Fig. 7.)
Control operation of the second charging system based on the monitored temperature of the first energy storage device when charging the first energy storage device from the external charging source.
(In the embodiment in Fig. 1, Ichikawa discloses that battery ECU 15 “manages and controls a charge/discharge state of the main battery based on a temperature sensor.” See e.g., Ichikawa at [0043], In addition, “[d]uring external charging, control device 5 powers on merely ECUs and devices necessary for external charging,” Including “battery ECU 15.” Ichikawa at [0076]; see also [0082] and [0086].  The same features are disclosed in the embodiment in Fig. 7.)

(Claim 12) wherein the control system is further configured to: 
Monitor a current of the first energy storage device; 
(In the embodiment in Fig. 1, Ichikawa’s control system (“battery ECU 15”, “control device 5”) is configured to monitor a current (via “a current sensor”) of the first energy storage device (“main battery 10”). See e.g., Ichikawa at [0043] (“Battery ECU 15 manages and controls a charge/discharge state of the main battery based on a temperature sensor, a current sensor, a voltage sensor and the like, all of which are not shown but provided for main battery 10.”) emphasis added.  The same features are disclosed in the embodiment in Fig. 7.)
Control operation of the first charging system based on the monitored current of the first energy storage device when charging the first energy storage device from the internal charging source; 
(Ichikawa discloses that battery ECU 15 “manages and controls a charge/discharge state of the main battery based on ... a current sensor.” See e.g., Ichikawa at [0043].  The same features are disclosed in the embodiment in Fig. 7.); and 
Control operation of the second charging system based on the monitored current of the first energy storage device when charging the first energy storage device from the external charging source.
(In the embodiment in Fig. 1, Ichikawa discloses that battery ECU 15 “manages and controls a charge/discharge state of the main battery based on ... a current sensor.” See e.g., Ichikawa at [0043], In addition, “[d]uring external charging, control device 5 powers on merely ECUs and devices necessary for external charging,” including “battery ECU 15.” Ichikawa at [0076]; see also [0082] and [0086].  The same features are disclosed in the embodiment in Fig. 7.)

(Claim 13) wherein the control system is further configured to: 
Monitor a voltage of the first charging system; and monitor a voltage of the second charging system; 
(In the embodiment in Fig. 1, Ichikawa’s control system (“battery ECU 15”, “control device 5”) is configured to monitor a voltage (via “a voltage sensor”) of the first charging system and the second charging system (proximate to “main battery 10”). See e.g., Ichikawa at [0043] (“Battery ECU 15 manages and controls a charge/discharge state of the main battery based on a temperature sensor, a current sensor, a voltage sensor and the like, all of which are not shown but provided for main battery 10.”) emphasis added.  The same features are disclosed in the embodiment in Fig. 7.)
Control operation of the first charging system based on the monitored voltage of the first charging system when charging the first energy storage device from the internal charging source; 
(In the embodiment in Fig. 1, Ichikawa discloses that battery ECU 15 “manages and controls a charge/discharge state of the main battery based on ... a voltage sensor.” See e.g., Ichikawa at [0043].  The same features are disclosed in the embodiment in Fig. 7.); and 
Control operation of the second charging system based on the monitored voltage of the second charging system when charging the first energy storage device from the external charging source.
(In the embodiment in Fig. 1, Ichikawa discloses that battery ECU 15 “manages and controls a charge/discharge state of the main battery based on ... a voltage sensor.” See e.g., Ichikawa at [0043], In addition, “[d]uring external charging, control device 5 powers on merely ECUs and devices necessary for external charging,” including “battery ECU 15.” Ichikawa at [0076]; see also [0082] and [0086].  The same features are disclosed in the embodiment in Fig. 7.)

(Claim 14) wherein the control system comprises one or more controllers.
(In the embodiment in Fig. 1, Ichikawa’s control system comprises one or more controllers (“control device 5”, “battery ECU 15”, “MG-ECU 25”). See e.g., Ichikawa at [0035], [0042]-[0044].  The same features are disclosed in the embodiment in Fig. 7.)

(Claim 15) Further comprising a vehicle drivetrain.
(In the embodiment in Fig. 1, Ichikawa discloses a vehicle drivetrain (“power transmission gear 40”), as shown in Fig. 1 below. See e.g., Ichikawa at [0034], [0039] (“Output torque of motor generator 30 is transmitted to driven wheel 50 via power transmission gear40 including reduction gears and a power split mechanism, to cause electrically powered vehicle 100 to run”)

(Claim 16) wherein the vehicle drivetrain comprises a transmission coupled to an internal combustion engine.
(Ichikawa’s vehicle drivetrain comprises a transmission (“power transmission gear40”) coupled to an internal combustion engine (“engine”). See e.g., Ichikawa at [0039], [0041])


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/PAUL DINH/            Primary Examiner, Art Unit 2851